TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00412-CV



  John Moya, and/or All Occupants of 1385 Pine Forest Crl, Round Rock, Texas 78665,
                                     Appellants

                                                 v.

                    Federal Home Loan Mortgage Corporation, Appellee


           FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 11-0563-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants’ brief was due on October 3, 2011. On November 14, 2011, this Court

notified appellants that their brief was overdue and that a failure to respond by November 28, 2011,

would result in the dismissal of this appeal for want of prosecution. To date, appellants have not

filed a brief or a motion for extension of time. Accordingly, we dismiss this appeal for want of

prosecution.



                                              __________________________________________

                                              Diane M. Henson, Justice

Before Justices Puryear, Henson, and Goodwin

Dismissed for Want of Prosecution

Filed: March 2, 2012